DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The Examiner has inserted the following figure heretofore known as Osborne Annotated Fig. 3 to aid in the explanation of the following claim rejections.

    PNG
    media_image1.png
    782
    739
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 7, 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (U.S. 9,027,721 B1) in view of Collinson et al. (U.S. .
With regard to claim 1, Osborne discloses a comprising a container part (Osborne Annotated Fig. 3) and a lid part (Osborne Annotated Fig. 3), the  lid part comprising an upper lid surface layer (Osborne Annotated Fig. 3) and a lower lid surface layer (Osborne Annotated Fig. 3), the upper lid surface layer is-being connected to the lower lid surface layer in a releasable manner (C3:L36-40), the container being configured to hold small containers, wherein an inner surface of the lower lid surface layer comprises several storage compartments (174, Fig. 4) protruding, from the inner surface (Fig. 6, they would have to protrude to hold the equipment). 
Osborne does not disclose an upper lid surface layer and a lower lid surface layer separated by a distance of less than 40 mm to form a lid cavity between the upper lid surface layer and the lower lid surface layer, the upper lid surface layer and lower lid surface layer being transparent, U-profiles being configured to come in close contact with an opening of a corresponding small containers stored in the container part when the container is closed.
Collinson teaches a container (1600, Fig. 17B), with an upper lid surface (absorbent pad 1630, Fig. 17B) and a lower lid surface (secondary absorbent pad 1650, 17B) that have bridging portions (1620, Fig. 17B) the bridging portions having a height of 1mm to 9mm.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the bridging portions as taught by Collinson to modify 
Pangerc teaches a container (10, Fig. 1) with an upper lid surface layer (18, Fig. 1) and lower lid surface layer (16, Fig. 1) being transparent (C2:L54-56).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the transparent lids as taught by Pangerc to modify the invention of Osborne in order to allow a user to see what is located in the base and cover storage areas.
Priebe teaches a container (10, Fig. 1) with U-profiles (14 and 16, Fig. 5) capable of being configured to come in close contact with an opening of a corresponding small containers stored in the container part when the container is closed.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the U-profiles as taught by Priebe to modify the invention of Osborne in order to allow easier operator use (¶ 03).
With regard to claim 2, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention wherein at least one of the upper lid surface layer and the lower lid surface layer is a substantially planar surface layer (Osborne, Fig. 3).
With regard to claim 4, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention wherein at least one of the upper lid surface layer and the lower lid surface layer is structured, Attorney Docket No.: P014190PCTUSI/CIIASI'028N Pagc 2 of 7Serial No.: 15/324,425to define two or more sub-cavities between the upper lid surface layer and the lower lid surface layers (Osborne teaches labels 175, Fig. 5 the perform an analogous function as the sub-cavities so that the content of the lower container part may be more precisely identified (C4:L31-33).

With regard to claim 7, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention wherein the upper lid surface layer is pivotally connected to the lower lid surface layer (Osborne, Fig. 3).
With regard to claim 9, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention wherein the lid is pivotally connected to the container part, adjacent to the connection between the upper lid surface layer and the lower lid surface layer (Osborne, Fig. 3).
With regard to claim 10, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention wherein the upper lid surface layer and the lower lid surface layers comprise a connection capable of connecting the upper and lower lid surface layers to each other (Osborne, Fig. 3).
With regard to claim 13, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention.
Further, Pangerc teaches a container (10, Fig. 1) wherein the container is an assortment box for carrying a tool assortment, including one or more of: nails, screws, and electronic components (C1:L23-26).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the container for carrying a tool assortment as taught by .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Collinson and Pangerc and Priebe in view of Plieβnig et al. (DE 2031914 U1; translation attached to Office correspondence).
With regard to claim 11, Osborne-Collinson-Pangerc-Priebe as applied in claim 1 above discloses the claimed invention.
Osborne-Collinson-Pangerc-Priebe does not disclose wherein the upper lid surface layer and the lower lid surface layers comprise release means configured to release the upper lid surface layer and the lower lid surface layers from each other.
Plieβnig teaches a container (1, Fig. 1) wherein the upper lid surface layer (4, Fig. 1) and the lower lid surface layer (3, Fig. 1) comprise release means (9’, Fig. 1) capable of releasing the upper lid surface layer and the lower lid surface layers from each other.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching to use the release means as taught by Plieβnig to modify the invention of Osborne-Collinson-Pangerc-Priebe so that the container release means can be operated easily (¶ 04).
With regard to claim 12, Osborne-Collinson-Pangerc-Priebe-Plieβnig as applied in claim 11 above discloses the claimed invention.
Further, Plieβnig teaches wherein the release means is pressure-activated (¶¶ 18-19).
.

Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive. 
The upper lid surface as shown in Osborne Annotated Fig. 3 is not considered a divider as alleged by the Applicant there is no disclosure in Osborne that say the upper lid surface as shown in Osborne Annotated Fig. 3. As a matter of fact, column 4, lines 22-24 discloses “Located in the interior 105 of the suitcase 101 is a plurality of dividers 170. The dividers 170 attach along the side edge 102A along with the front surface 102”.
The Examiner does not understand what the Applicant is saying in this sentence, “That is, the dividers are independent entities from the lid, in contrast to the claimed lid part which comprises upper and lower lid surface layers”. Where is the divider of the upper lid located?
The Examiner disagrees that the storage compartments aren’t capable of holding small containers. Why aren’t the storage compartment not capable of holding small containers especially if they can hold “a calculator, pens, and pencils”?


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735           

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735